IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


JOOMART TOKTOBAEV AND ULUKBEK     : No. 271 EAL 2016
DZHUMALIEV                        :
                                  :
                                  : Petition for Allowance of Appeal from
           v.                     : the Order of the Superior Court
                                  :
                                  :
ALPHA CONTRACTING III, LLC, KG    :
CONSTRUCTION, ALLEGHENY POWER, :
WEST PENN POWER COMPANY,          :
ALLEGHENY ENERGY, FIRST           :
ENERGYCORPORATION,                :
TRANZSPORTER, TIE DOWN            :
ENGINEERING, INC., FAITH ALLIANCE :
CHURCH AND THE WESTERN            :
PENNSYLVANIA DISTRICT OF THE      :
CHRISTIAN AND MISSIONARY          :
ALLIANCE                          :
                                  :
                                  :
PETITION OF: FIRST ENERGY         :
CORPORATION, ALLEGHENY ENERGY, :
INC AND WEST PENN POWER           :
COMPANY                           :

HELEN ESBENSHADE, ESQUIRE,               No. 272 EAL 2016
ADMINISTRATRIX AND PERSONAL
REPRESENTATIVE OF THE ESTATE OF
ADYLBEK MURATALIEV, DEC.                 Petition for Allowance of Appeal from
                                         the Order of the Superior Court

           v.


ALPHA CONTRACTING III, LLC, KG
CONSTRUCTION, ALLEGHENY POWER,
ALLEGHENY ENERGY, WEST PENN
POWER COMPANY, FIRST ENERGY
CORPORATION, TRANZSPORTER, TIE
DOWN ENGINEERING, INC., FAITH
ALLIANCE CHURCH, AND THE
WESTERN PENNSYLVANIA DISTRICT
OF THE CHRISTIAN MISSIONARY
ALLIANCE


PETITION OF: FIRST ENERGY CORP.,
ALLEGHENY ENERGY, INC AND WEST
PENN POWER COMPANY


                                        ORDER



PER CURIAM

       AND NOW, this 6th day of December, 2016, the Petition for Allowance of Appeal

is DENIED.

       Justice Baer and Justice Mundy did not participate in the consideration or

decision of this matter.




                           [271 EAL 2016 and 272 EAL 2016] - 2